DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1, 11 and 20, as persuasively argued by Applicant in page 11 of the Remarks, filed on 5/9/2022.

Regarding claim 1 “A method for preferred network function (NF) location based routing using a service communications proxy (SCP), the method comprising: 
receiving, at an SCP and from a consumer NF, a service request message; 
performing, by the SCP, a lookup in a preferred NF location routing rules database at the SCP using at least one parameter extracted from the service request message; 
locating, by the SCP and in the preferred NF location routing rules database, a preferred NF location routing rule corresponding to the at least one parameter extracted from the service request message; 
selecting, by the SCP, a producer NF to process the service request based on application of the preferred NF location routing rule, wherein the preferred NF location routing rule instructs the SCP to apply preferred domain routing, wherein selecting the producer NF includes applying preferred domain routing to select a producer NF based on a location priority configured for a domain of the producer NF based on a location of the SCP, wherein the preferred NF location routing rules database includes identifiers for a plurality of different producer NF domains and a plurality of different location priorities configured for the producer NF domains based on the location of the SCP, and wherein applying the preferred domain routing includes selecting, on behalf of the consumer NF, the producer NF having a most preferred configured location priority based on the location of the SCP; and 
routing, by the SCP, the service request message to the producer NF.”

Regarding claim 11 “A system for preferred network function (NF) location based routing using a service communications proxy (SCP), the system comprising: 
an SCP including at least one processor and a memory; a preferred NF location routing rules database located in the memory; and a 
preferred NF location routing module implemented by the at least one processor for receiving a service request message from a consumer NF, 
performing a lookup in a preferred NF location routing rules database using at least one parameter extracted from the service request message, 
locating, in the preferred NF location routing rules database, a preferred NF location routing rule corresponding to the at least one parameter extracted from the service request message, 
selecting a producer NF to process the service request based on application of the preferred NF location routing rule, and 
routing the service request message to the producer NF, wherein the preferred NF location routing rule instructs the SCP to apply preferred domain routing, wherein selecting the producer NF includes applying preferred domain routing to select a producer NF based on a location priority configured for a domain of the producer NF based on a location of the SCP, wherein the preferred NF location routing rules database includes identifiers for a plurality of different producer NF -6-Serial No.: 16/945,794 domains and a plurality of different location priorities configured for the producer NF domains based on the location of the SCP, and wherein applying the preferred domain routing includes selecting, on behalf of the consumer NF, the producer NF having a most preferred configured location priority based on the location of the SCP.”

Regarding claim 20 “A non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer control the computer to perform steps comprising: 
receiving, at a service communications proxy (SCP) and from a consumer network function (NF) a service request message;
performing, by the SCP, a lookup in a preferred NF location routing rules database at the SCP using at least one parameter extracted from the service request message; 
locating, by the SCP and in the preferred NF location routing rules database, a preferred NF location routing rule corresponding to the at least one parameter extracted from the service request message; 
selecting, by the SCP, a producer NF to process the service request based on application of the preferred NF location routing rule, wherein the preferred NF location routing rule instructs the SCP to apply preferred domain routing, wherein selecting the producer NF includes applying preferred domain routing to select a producer NF based on a location priority configured for a domain of the producer NF based on a location of the SCP, wherein the -8-Serial No.: 16/945,794 preferred NF location routing rules database includes identifiers for a plurality of different producer NF domains and a plurality of different location priorities configured for the producer NF domains based on the location of the SCP, and wherein applying the preferred domain routing includes selecting, on behalf of the consumer NF, the producer NF having a most preferred configured location priority based on the location of the SCP; and 
routing, by the SCP, the service request message to the producer NF.”

Rajput et al. (US 10,833,938) disclose methods for NF topology synchronization which involves obtaining a list of NF instance identifiers and NF profile version identifiers from an NF repository function (NRF). An SCP supports service discovery and selection of producer NFs.  In order to communicate with a producer NF, a consumer NF must obtain the NF profile from an NFR (see col. 6, lines 9-16).  The NRF is a database that lists attributes of multiple NF instances, e.g. FQDN including Ipv4 and/or Ipv6 addresses of the network function which a NF consumer shall select one of these addresses randomly; priority to be used for NF selection.  A requester NF uses the information to select a NF instance (See Table 1 – Note 1, 2 and 4).  Rajput discloses addresses (i.e. domains) and priority of an NF for a requester NF to use for selecting an NF.  However, Rajput fails to disclose the addresses and priorities are provided based on location of an SCP.  Therefore, the amended features are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pokkunur et al. (US 2021/0136602) teach method for providing for policy-based access and mobility management function (AMF) selection using network slice selection assistance information (NSSAI) availability information
Li et al. (US 2018/0205637) teach method for obtaining information about service chain in cloud computing system and apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     
/L. T. N/
Examiner, Art Unit 2459

/Backhean Tiv/Primary Examiner, Art Unit 2459